United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 96-1771
                                     ___________

Bobbie James; Billie J. Denton,          *
                                         *
            Plaintiffs - Appellants,     *
                                         * Appeal from the United
      v.                                 * States District Court for the
                                         * Western District of Arkansas.
Peoples Bank and Trust Company           *
of Mountain Home; Lula Mae               * [UNPUBLISHED]
Willmer; Neil Nelson,                    *
                                         *
            Defendants - Appellees.      *
                                    ___________

                               Submitted: August 19, 1997
                                   Filed: September 26, 1997
                                    ___________

Before FAGG, BOWMAN and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

      In June 1994, Bobbie James and Billie J. Denton filed this diversity action
against Peoples Bank and Trust Company (Peoples Bank) and two of its employees,
Lula Mae Willmer and Neil Nelson,1 asserting breaches of fiduciary duties and fraud.




      1
        Nelson, a Peoples Bank employee, died in October 1994. Appellants never
filed a motion for substitution of another party or appealed the dismissal of their claims
asserted against him.
The district court2 concluded James and Denton's claims were barred by Arkansas'
statute of limitations and granted summary judgment in favor of Peoples Bank and
Willmer. We affirm.

        According to James and Denton's allegations, their father, Wylo M. Dyer,
created an irrevocable trust that provided for the termination and distribution of the
trust's corpus and income upon his death. Dyer died in 1982. Nelson had been the
trustee until May 1985, at which time Peoples Bank became the successor trustee.
Willmer began tending for James and Denton's mother, Elsie Dyer, in 1988.

       James and Denton raise three claims: 1) Nelson and Peoples Bank breached their
fiduciary duties as trustees by failing to terminate the trust and distribute the trust
corpus upon Dyer's death; 2) Willmer exerted undue influence on their mother, Elsie
M. Dyer, to make a new will in November 1988 and add Willmer as a beneficiary, and
that Willmer withdrew $56,000 from Elsie Dyer's account after fraudulently adding her
name to Elsie Dyer's checking account and safe deposit box; and 3) Peoples Bank
breached its fiduciary duty as personal representative of Elsie Dyer's estate by failing
to monitor Willmer and filing to protect and recover Elsie Dyer's assets. James and
Denton also contend that the limitations period should be tolled.

       We conclude that the district court did not err in granting summary judgment in
favor of Peoples Bank and Willmer since the suit was not timely filed. See Alexander
v. Flake, 910 S.W.2d 190, 191 (Ark. 1995) (standard for summary judgment under
Arkansas law). The applicable statute of limitations is three years. The plaintiffs filed
their claims in 1994, more than three years after any of their causes of action arose.
James and Denton also have not shown that the limitations period was tolled or that
Peoples Bank and Willmer should be estopped from pleading a limitations defense.


      2
        The Honorable H. Franklin Waters, United States District Judge for the Western
District of Arkansas.

                                          -2-
      Finally, the motion to strike made by Peoples Bank is denied as moot.

      Accordingly, we affirm.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -3-